Citation Nr: 0032434	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  91-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for alcohol and drug 
abuse as a result of a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1982 to July 
1985.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1990 rating decision of the St. 
Louis, Missouri Department of Veterans Affairs (VA) Regional 
Office (RO).  In a July 1991 decision, the Board found that 
the veteran's claims for service connection were not well 
grounded.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 1992 memorandum decision, the Court affirmed the 
Board's decision.  Subsequently, in October 1992, the Court 
vacated the August 1992 memorandum decision and issued a new 
memorandum decision which affirmed part of the Board's July 
1991 decision, including the part which found that the 
veteran's claim for service connection for alcohol and drug 
abuse was not well grounded.  However, the Court found that 
the veteran had presented a well grounded claim for service 
connection for a psychiatric disorder.  On this issue, the 
case was remanded to the Board for further development and 
proceedings consistent with the Court's decision.  

In April 1993 and January 1994 decisions, the Board remanded 
this case to the RO for additional evidentiary development.  
In an April 1996 decision, the Board denied service 
connection for a psychiatric disorder, including alcohol and 
drug abuse as a result of a psychiatric disorder.  The 
veteran requested reconsideration of the Board decision in 
April 1996.  In a July 1996 letter, the Board denied 
reconsideration.  The veteran appealed the April 1996 Board 
decision to the Court.  In a November 1997 memorandum 
decision, the Court vacated the Board's April 1996 decision 
and remanded the case for collection and consideration of all 
VA records relevant to the psychiatric disorder and substance 
abuse claims.  In July 1998, the Board remanded the case to 
the RO for additional evidentiary development.  The case has 
now been returned to the Board.  



FINDINGS OF FACT

1.  A psychiatric disorder (not of willful misconduct origin) 
was not present in service or manifest within the first year 
after service.  

2.  There is no medical opinion linking a psychiatric 
disorder that is not of willful misconduct origin to service.

3.  The veteran's alcohol and drug abuse are not 
manifestations of, or secondary to, service-connected 
psychiatric disability.


CONCLUSION OF LAW

A psychiatric disorder, to include alcohol and drug abuse, 
was not incurred in or aggravated by active military service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

As noted above, the veteran initially filed claims for 
service connection for an acquired psychiatric disorder and 
for alcohol and substance abuse.  In a July 1991 decision, 
the Board determined that the veteran's alcohol and substance 
abuse was due to his own willful misconduct.  The Board also 
determined that the claims for direct service connection for 
substance abuse and for a psychiatric disorder were not well 
grounded.  The Court, in its October 1992 decision, affirmed 
the portion of the Board's July 1991 decision denying direct 
service connection for alcohol and substance abuse.  However, 
the Court found that the veteran had presented a well 
grounded claim for service connection for a psychiatric 
disorder and remanded for additional development.  

In its decision remanding the case to the Board, the Court 
directed that the veteran be given a medical examination.  In 
April 1993 and January 1994 Remands, the Board requested that 
the RO schedule a VA psychiatric examination.  The RO 
scheduled the veteran for VA examination in June 1993, March 
1994, and July 1994; however, the documentation in the claims 
folder indicated that he failed to report for the 
examination.  A letter to the veteran from his 
representative, dated in July 1994, advised the veteran to 
contact the representative about his willingness to report 
for an examination.  In an August 1994 statement, the veteran 
requested that his July 1994 examination be rescheduled 
because of unexpected problems.  A November 1994 letter to 
the veteran advised that arrangements were being made for an 
examination.  A January 1995 entry in the claims file 
indicated that he failed to report for an examination.  A 
statement from the veteran, received in February 1995, 
indicated that he did not report due to bad weather.  Another 
entry in the claims file, dated in November 1995, with a 
subject heading of "Cancellation of 2507 Exams," indicated 
that the veteran twice failed to report for examination.  

In March 1999, the RO again notified the veteran of a 
scheduled VA examination in April 1999, the veteran failed to 
report.  In a July 1999 letter, the RO provided the veteran 
an opportunity to reschedule the examination, the veteran did 
not respond.

Under the provisions of 38 C.F.R. § 3.655(a)&(b) (1999), if 
the veteran fails to report for an examination without good 
cause shown, the claim shall be rated based on the evidence 
of record.  The record shows that the veteran claimed that he 
could not report for his July 1994 VA examination due to 
unexpected problems and for his January 1995 examination due 
to bad weather.  However, there is nothing to suggest that 
there was good cause for his failure to report for the 
scheduled VA examinations in March 1994, November 1995, and 
April 1999.  

Since good cause has not been shown for the veteran's failure 
to report for these VA examinations, his claim will be rated 
on the basis of the evidence of record.  38 C.F.R. 
§ 3.655(a)&(b) (1999).  

The Board has rephrased the issue to more accurately reflect 
the veteran's contentions.

II.  Psychiatric disorders

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  In the memorandum decision of 
October 1992, the Court held that the veteran had presented a 
well grounded claim as to the claim for psychiatric disorder.  
This holding is the law of the case.  Browder v. Brown, 5 
Vet.App. 268, 270 (1993).  

The Board finds that VA has met its duty to assist the 
veteran in the development of his claim.  See 38 U.S.C.A. 
§ 5107(a).  Certainly, all VA records have been obtained, and 
the veteran has not reported that any other pertinent 
evidence might be available.  However, he has failed to 
report for the several VA examinations that were scheduled as 
part of VA's duty to assist him.  His silence and non-
cooperation with the RO's efforts have effectively stymied 
the process by which his claim could have been developed.  In 
other words, because the veteran did not respond to the RO's 
inquiry and his failure to report to scheduled examinations, 
he has effectively derailed the RO's efforts to assist him in 
the development of this claim.  See Brock v. Brown, 10 Vet. 
App. 155 (1997); Wamhoff v. Brown, 8 Vet. App. 459 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991)..  See also 38 C.F.R. § 3.655 
(1999).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991). Psychoses, 
including schizophrenia, may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  As the evidence of record 
does not indicate that he served in combat, 38 U.S.C.A. 
§ 1154(b) (West 1991) is not applicable in this case.

The veteran's service personnel records show that he served 
in Okinawa, Japan during his period of active service from 
1982 to 1985.  In February 1999, the Department of the Navy 
provided documentation showing that the veteran was assigned 
to Marine Air Base Squadron 36 in early October 1983 and that 
his unit was deployed on an exercise in Korea until mid 
November 1983.  

Service medical records do not reveal that the veteran 
complained of, was treated for, or was diagnosed with a 
psychiatric disorder not deemed of willful misconduct origin.  
An October 1984 clinical record entry noted an impression of 
episodic excessive drinking.  A narrative summary indicated 
admission to a Naval Alcohol Rehabilitation Center from 
November 1984 through December 1984.  There was no 
significant evidence of psychosis, major organic brain 
syndrome, or debilitating neurosis.  There was also no 
evidence of substance related organic brain problems.  The 
final diagnosis was alcohol abuse with psychological 
dependence (alcoholism).  The veteran's psychiatric 
evaluation at his July 1985 separation examination was 
normal.  The veteran's DD-214 indicated that the veteran was 
discharged as an alcohol abuse rehabilitation failure. 

VA medical records from December 1985 to January 1986 show 
treatment for a left mallet finger deformity.  Records of 
treatment and hospitalizations at VA Medical Centers (VAMC) 
from December 1988 to May 1989 reveal that the veteran was 
seen for alcohol detoxification.  A January 1989 
hospitalization summary noted that he had been drinking 
alcohol and smoking marijuana since his discharge from 
service.  The diagnoses included chronic alcoholism, multiple 
substance abuse, and alcohol abuse.  

In March 1990 statements, family members of the veteran 
stated that the veteran did not have any nervous or 
psychiatric disabilities when he entered service, but that 
after service, the veteran was a different person and was out 
of control.  

An October 1990 VAMC discharge summary reflects that the 
veteran was treated for viral meningitis.  

VAMC and medical records from July to December 1991 show 
hospitalizations in July, October, November, and December 
with treatment and diagnoses of mixed bipolar affective 
disorder, bipolar disorder with psychotic features, possible 
schizophrenia versus schizoaffective disorder, borderline 
personality disorder, adult attention deficit disorder, and 
alcohol and polysubstance abuse.  In a July 1991 VA medical 
record, the veteran reported that he began drinking at age 
13, but that alcohol did not become a problem until he was 21 
or 22.   

A VA hospital discharge summary for psychiatric 
hospitalization from April to May 1993, noted final diagnoses 
of impulse control disorder NOS [not otherwise specified], 
adjustment disorder with anxious mood, history of attention 
deficit disorder, and history of alcohol dependence, alcohol 
abuse, and borderline personality traits.  Psychological 
testing was conducted.  The report indicated that the veteran 
had been previously diagnosed in 1991 with alcohol abuse with 
mild depressive features with mixed borderline and antisocial 
personality disorder; with bipolar affective disorder with 
psychotic features, recurrent alcohol abuse, and antisocial 
borderline personality disorder; and with alcohol dependence, 
polysubstance abuse, and history of bipolar disorder.  VA 
medical records and hospitalization summary revealed that the 
veteran was again hospitalized in mid May 1993 after a 
suicide attempt where he took an overdose of sleeping pills.  
The diagnoses included suicide attempt and ideation, 
homicidal ideation, depression, substance abuse, major 
depression versus mood instability, and probable 
borderline/antisocial personality.           

The veteran was scheduled for multiple psychiatric 
examinations between March 1994 and April 1999.  The veteran 
failed to report to these examinations.

Upon review of the evidence of record, the Board notes that 
the veteran has received multiple psychiatric diagnoses 
including depression, bipolar affective disorder with 
psychotic features, mixed personality disorder-
borderline/antisocial personality disorder, impulse control 
disorder, adjustment disorder, and adult attention deficit 
disorder.  However, other than the diagnosis of alcohol abuse 
with psychological dependence (alcoholism) that was 
established as the result of his hospitalization in 1984, no 
psychiatric disorder was ever diagnosed during service.  At 
discharge from service, the veteran did not complain of 
depression, excessive worry, or nervous trouble.  
Additionally, the clinical psychiatric evaluation of the 
veteran at discharge was normal. 

In fact, there is no medical evidence of the existence of a 
psychiatric disorder not deemed of willful misconduct 
etiology until 1991, when a diagnosis of bipolar affective 
disorder was made.  Other diagnoses of psychiatric disability 
are found in the subsequent medical record, but in no case is 
there any medical opinion linking the disability to service.  

The veteran's assertion that he has received psychiatric 
treatment since service discharge is noted; however, the 
medical evidence of record does not support this claim 
insofar as treatment for a psychiatric disorder other than 
substance abuse is concerned.  The statements from the 
veteran's family indicate that he had changed after service.  
However, as lay persons, they are only considered competent 
to provide an account of observed symptoms.  They are not 
considered competent to offer opinions as to medical 
diagnosis or causation; competent medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In view of the fact that there is no competent evidence of 
psychiatric disability until about five years after service, 
and no competent evidence of record relating any of the 
veteran's currently diagnosed psychiatric disorders to 
service, the claim is denied.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).

In the previous remand to the Board, the Court stated that if 
the Board finds a service-connected psychiatric condition, it 
should evaluate whether the alcohol or drug abuse is service-
connected as secondary to the psychiatric disorder, pursuant 
to 38 C.F.R. § 3.310(a).  As noted above, service connection 
for a psychiatric disorder cannot be established.  Therefore, 
service connection for alcohol and drug abuse, as secondary 
to a psychiatric disorder, also cannot be established.  
38 C.F.R. § 3.310(a) (1999).  

The veteran has also alleged that he developed a psychiatric 
disorder as a result of the stresses to which he was exposed 
during service, to include witnessing the bombing of the 
Marine barracks in Lebanon in October 1983, and helping with 
cleanup.  Military records fail to confirm his involvement in 
this incident.  Moreover, there is no medical opinion that 
links his psychiatric problems to any incident of service.  
Nor is there any medical evidence of post traumatic stress 
disorder.

Because the evidence is not in relative equipoise, the 
benefit of the doubt rule is not for application in this 
case.


ORDER

Service connection for a psychiatric disorder, including 
alcohol and drug abuse as a result of a psychiatric disorder, 
is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
Board of Veterans' Appeals

 

